—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Service which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rule which prohibits the unauthorized use of a controlled substance. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Jackson v Murphy, 296 AD2d 747).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.